NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ICT LAW AND TECHNOLOGY GROUP                    No. 18-35945
PLLC, FKA John Doe,
                                                D.C. No. 2:17-cv-01681-TSZ
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

SEATREE PLLC, organized under the laws
of the State of Washington as a professional
limited liability company (PLLC); et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Thomas S. Zilly, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      ICT Law & Technology Group PLLC, FKA John Doe (“ICT”) appeals from

the district court’s judgment dismissing its action alleging 42 U.S.C. § 1983 and

Racketeer Influenced and Corrupt Organizations Act (“RICO”) claims. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir.

2010). We affirm.

      The district court properly dismissed ICT’s action because ICT failed to

allege facts sufficient to state a plausible claim. See Odom v. Microsoft Corp., 486
F.3d 541, 547-48, 553-54 (9th Cir. 2007) (en banc) (elements of RICO claim;

RICO fraud allegations are subject to heightened pleading standard under Federal

Rule of Civil Procedure 9(b)); George v. Pac.–CSC Work Furlough, 91 F.3d 1227,

1229 (9th Cir. 1996) (plaintiff alleging infringement of constitutional rights by

private parties must show that the infringement constitutes state action); see also

Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (to avoid dismissal, “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face” and conclusory allegations are not entitled to be

assumed true) (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying ICT’s motions for

reconsideration because ICT failed to set forth any basis for relief from the

judgment. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d
1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for

relief under Fed. R. Civ. P. 59(e) or 60(b)).

      We reject as without merit ICT’s contention that the district court erred in its


                                           2                                       18-35945
disposition of ICT’s motion for declaratory relief and motions for partial summary

judgment, or in its denial of a telephonic conference.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or documents and facts not presented to the district court. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); United States v. Elias,

921 F.2d 870, 874 (9th Cir. 1990).

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                   18-35945